Case: 18-14285   Date Filed: 01/13/2020   Page: 1 of 2




                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 18-14285
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 8:17-cr-00591-SDM-TGW-3



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

versus

SEGUNDO MILTON ORDONEZ GODOY,

                                              Defendant - Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (January 13, 2020)

Before JILL PRYOR, GRANT and LUCK, Circuit Judges.

PER CURIAM:
               Case: 18-14285     Date Filed: 01/13/2020    Page: 2 of 2


      The Government’s motion to dismiss the appeal pursuant to the appeal

waiver in the Appellant’s plea agreement is GRANTED. See United States v.

Bushert, 997 F.2d 1343, 1350-51 (11th Cir. 1993) (sentence appeal waiver will be

enforced if it was made knowingly and voluntarily); United States v. Bascomb, 451
F.3d 1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes waiver

of the right to appeal difficult or debatable legal issues or even blatant error.)




                                           2